I would affirm the trial court's judgment in toto.
 JUDGMENT ENTRY
It is ordered that the JUDGMENT BE AFFIRMED IN PART AND REVERSED IN PART and the CAUSE BE REMANDED to the trial court for further proceedings consistent with this opinion and that costs herein be taxed equally between Keith E. Vorhees, Sr., et al., James V. Jovingo, and Strawn Plumbing Company.
The Court finds there were reasonable grounds for this appeal.
It is ordered that a special mandate issue out of this Court directing the Athens County Court of Common Pleas to carry this judgment into execution.
Any stay previously granted by this Court is hereby terminated as the date of this Entry.
A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the Rules of Appellate Procedure. Exceptions.
Abele, P.J.: Concurs in Judgment and Opinion with Concurring Opinion.
Harsha, J.: Concurs in Part and Dissents in Part with Opinion.